Case 4:19-cv-01290-YGR Document 85-3 Filed 07/09/19 Page 1 of 2




                     EXHIBIT C
                 Case 4:19-cv-01290-YGR Document 85-3 Filed 07/09/19 Page 2 of 2



                  VCPTA
                    .                                    nea          MEMBERSHIP COMMITMENT CARD

           Your Voice. Our Union. Our Future.

            Individual Information
             CTAID:                                                          Please provide any updated Information
                                                                                      on the lines provided

            Name:               LINDA DICK
            Home Address:




             Home Phone:
            Home Email:

            Membership Information                   .




            Local Name:         VALLEY CENTER-PAUMA TCHRS ASSN
            Employer Name:      VALLEY CENTER-PAUMA UNIF SD
             Work Location:     VALLEY CENTER HIGH

             Membership Authorization

           YES, I want to join with my fellow employees and be a committed member of the Chapter, the California
           Teachers Association (CTA), and the National Education Association (NEA). I hereby confirm and
           voluntarily accept membership in these associations and agree to abide by the Constitution and Bylaws
           of all three associations, as they may be amended from time to time. I authorize the Chapter/CTA/NEA
           to act as my exclusive representative in collective bargaining over wages, hours, and other terms and
           conditions of employment.

           I hereby (1) agree to pay annual dues uniformly required for membership in the Chapter, CTA, and NEA;
           and (2) request and authorize my Employer to deduct from my pay in each pay period, and transmit to
           CTA or its designated agent, a pro rata portion of the annual dues required for membership in the
           Chapter, CTA, and NEA, unless I pay dues by check. I fully understand that the dues required for
           membership in the three associations are subject to periodic change by the associations' governing
           bodies and authorize dues payment on a continuing basis, and regardless of my membership status,
           unless my obligation to do so ends under one of the circumstances below. This agreement to pay dues
           continues from year to year, regardless of my membership status, unless: I revoke it by sending written
           notice via U.S. mail to CTA Member Services (P.O . Box 4178, Burlingame, CA 94011) not less than thirty
           ( 30) days and not more than sixty (60) days before the annual anniversary date of this agreement; my
           employment with the Employer ends; or as otherwise required by law.


           Signature:                                                                       Date:


                                       PLEASE RETURN THIS FORM TO CTA MEMBERSHIP:
                                              P.O. Box 4178, Burlingame, CA 94011
Por Of *  Us
Received Date:                          email: membership @ cta .org | fax: (650)552-5061
Processed Date:
Processed By .
                                                                                                                      Revised 5/18
                          *«
